           Case 3:20-cv-00099-KGB Document 33 Filed 09/15/21 Page 1 of 2




                          THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

ESTATE OF DE’ANGELO BROWN, THROUGH
BRYCE BREWER, SPECIAL ADMINISTRATOR                                                       PLAINTIFF

v.                                 Case No. 3:20-cv-00099-KGB

E.C. WEST, INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY AS CHIEF OF THE
WEST MEMPHIS, ARKANSAS, POLICE
DEPARTMENT, et al.                                                                    DEFENDANTS

                                               ORDER

        Before the Court is plaintiff The Estate of De’Angelo Brown’s (“Estate of Brown”) motion

to extend deadline for expert disclosures and reports (Dkt. No. 16). In the motion, the Estate of

Brown requests that this Court extend the time for expert disclosures and reports until March 3,

2021 (Id., ¶ 3). Defendants E.C. West, Prince Bohanon, Michael Clark, John Buford, Matthew

McKee, Daniel Magill, and James Presley, III’s (jointly “defendants”) opposed the motion (Dkt.

No. 17).

        Many months have passed since this motion was filed and a response to the motion was

filed. Further, the Court now has pending in this case defendants’ motion for summary judgment,

a response to the motion, and a reply (Dkt. Nos. 20, 27, 31). Due to the COVID-19 Pandemic, the

Court removed this case from the trial calendar, stating that it would reset the trial date and all

unexpired pretrial deadlines (Dkt. No. 30). At this time, the Court denies without prejudice the

Estate of Brown’s motion to extend deadline for expert disclosures and reports (Dkt. No. 16). The

Court directs the parties to file a joint statement, if they are able to agree, or individual statements,

if they are not able to agree, within 15 days from entry of this Order regarding the overall status
         Case 3:20-cv-00099-KGB Document 33 Filed 09/15/21 Page 2 of 2




of discovery, expert disclosures, and expert reports. If appropriate, in that filing, the Estate of

Brown may renew its request for an extension of the deadline for expert disclosures and reports.

       It is so ordered this 15th day of September, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                2
